In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-311 CR

NO. 09-05-312 CR

____________________


JIMMIE WAYNE JONES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 80944 and 80287




MEMORANDUM OPINION
	Jimmie Wayne Jones was convicted of the offense of arson in Cause No. 80944 and
was convicted of felony theft in Cause No. 80287.  Jones filed notices of appeal on July
6, 2005.  In each case, the trial court entered a certification of the defendant's right to
appeal in which the court certified that this is a plea-bargain case, and the defendant has
no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have
been provided to the Court of Appeals by the district clerk.
	On July 8, 2005, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made a
part of the appellate records.  See Tex. R. App. P. 37.1.  The parties have not identified
any issues unrelated to the appellant's convictions and the records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								___________________________
								         DAVID GAULTNEY
									          Justice

Opinion Delivered August 24, 2005
Do Not Publish
Before Gaultney, Kreger and Horton, JJ.